Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D20-1463, 3D20-1479
                 Lower Tribunal Nos. 14-18-A-K, 19-696-A-K
                            ________________


                            Coranell Barnett,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     Appeals conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Coranell Barnett, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and HENDON, JJ.

     PER CURIAM.

     Affirmed.